Citation Nr: 9904389	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-05 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Waiver of recovery of loan guaranty indebtedness of $8,000, 
plus interest.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from January 1984 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO).  The initial loan guaranty 
indebtedness of $16,000, arising from the veteran's execution 
of a promissory note to VA, was partially waived in the 
amount of $8,000, plus interest, in December 1994, but this 
decision found that the veteran was able to afford repayment 
of the remaining $8,000, plus interest.  This case was 
previously remanded by the Board in March 1998.  On remand, 
additional development was conducted and, after consideration 
of material submitted by the veteran, the RO confirmed its 
previous decisions.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.  

2.  The appellant's loan was closed due to financial 
difficulties, the property subject to loan guaranty was sold 
for less that the amount remaining on the veteran's mortgage 
and, in March 1993, the appellant executed a promissory note 
for $16,000 to VA representing the difference between the 
amount of the resale and the amount due and owing on his 
note.  

3.  After executing this promissory note to VA, the veteran 
thereafter claimed financial difficulties in repayment and 
requested waiver of the entire amount.

4.  The RO found that requiring repayment of the entire 
$16,000, would create financial hardship and waived half of 
the total amount but found that requiring repayment of the 
remaining $8,000, plus interest, would not violate the 
principles of equity and good conscience.  

5.  While the veteran and his co-obligor spouse have argued 
that they are financially unable to repay any of the 
remaining loan guaranty indebtedness at issue, the Board 
finds that the veteran and his co-obligor spouse should be 
able to repay the remaining $8,000, loan guaranty 
indebtedness, plus interest, without significantly impairing 
their ability to provide themselves with the basic 
necessities of life and without undue financial hardship and 
requiring repayment of this amount would not violate the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted the security for the loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  The partial waiver of recovery of loan guaranty 
indebtedness in the amount of $8,000, plus interest, already 
allowed by the RO is in accord with the principles of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(a)(1995).  

3.  Recovery of the remaining $8,000, of loan guaranty 
indebtedness, plus interest, would not violate the principles 
of equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been developed as far as practicable and no 
further assistance is necessary to comply with the duty to 
assist.  

Facts:  The veteran and his spouse obtained a home using the 
veteran's loan guaranty eligibility in Rancho Santa 
Margarita, California.  After a period of time, the veteran 
and his spouse incurred financial difficulties which caused 
them to get behind in their monthly mortgage payments.  The 
veteran contacted and met with representatives of VA and 
discussed his options.  The option chosen by the veteran was 
that the subject home be sold for less than the full amount 
remaining on the mortgage note, and the veteran would execute 
a promissory note for the deficiency.  This action was to the 
veteran's credit in that he closely co-operated with the VA 
and the lender in reaching a compromise settlement which 
avoided all costs and complications of a judicial foreclosure 
action.  With the cooperation and compromise between the 
lender, VA and the veteran, the compromise sale was completed 
and the veteran signed a promissory note promising to pay VA 
$16,000, plus interest, as a result of his VA loan guaranty 
indemnity obligation, effective from March 1993.  He promised 
to pay this indebtedness to VA beginning one year thereafter, 
either in lump sum, or in monthly partial payments in amounts 
to be determined by VA based upon complete financial 
information supplied by him.  Finally, this note provided 
that the veteran understood and agreed, that should he 
default in the terms of this promissory note, VA might bring 
suit to collect the full amount of the unpaid balance, plus 
interest.

Having made this compromise agreement in March 1993, the 
veteran filed a statement requesting waiver of payment of the 
compromise amount in January 1994.  Therein, it was explained 
that the veteran had had employment setbacks with a 
corresponding loss of income.  The RO initially denied any 
waiver but, after considering the testimony of the veteran 
and his spouse and considering their detailed financial 
status, the RO reconsidered and waived one half of the total 
indebtedness, leaving an indebtedness of $8,000.

The veteran and his spouse expressed appreciation for the 
partial waiver but subsequently indicated that changes in 
their financial circumstances made it difficult for them to 
repay the remaining $8,000, indebtedness.  In March 1996, it 
was indicated that the veteran's spouse was not employed and 
financial information submitted on remand indicates that she 
only earned approximately $5,000, in 1996, and $2,908, in 
1997.  The veteran and his spouse testified in detail to 
financial difficulties in a personal hearing at the RO in 
January 1996.  A November 1996, financial status report 
indicated that the veteran had monthly gross salary of 
$3,320, and indicated a balance remaining after payment of 
all outstanding expenses of $153 per month.  There was also 
indicated a significant amount of consumer credit debt.  In 
the substantive appeal, the veteran pointed out that there 
had been additional unforeseen expenses for a family member's 
funeral and medical expenses for the veteran.  

In a statement submitted on remand in May 1998, it was 
indicated that the veteran had ongoing medical expenses and 
that there was a possibility that he would require surgery.  
While he had apparently missed ten days of work in 
December 1997 and his employer paid his wages during this 
period, it was uncertain whether or not the veteran would 
receive his usual wages for any subsequent period of time off 
work due to possible future surgery.  Also submitted was 
certain financial information requested on remand.  The 
veteran's Federal forms W-2, for 1996 and 1997, revealed 
gross wages of $44,260, and $43,460, respectively.  The 
veteran and his spouse's joint Federal Income Tax return from 
1997 reflected a joint adjusted gross income of $46,382 
dollars.  Subtracting the veteran's spouse's 1997 gross 
income as reported on her form W-2 ($2,908), from the 
adjusted gross income reported on their 1997 joint Federal 
Tax return, the veteran's individual gross income for 1997 
would have been $43,460, the exact amount reflected on the 
veteran's 1997 form W-2.

Also on remand, the veteran submitted a new financial status 
report effective from March 1998.  This report indicated that 
only the veteran was employed, that his gross monthly salary 
was $3,320, and that there was only $112 left over each month 
after payment of all monthly expenses from net monthly 
income.  However, as pointed out by the RO in its 
October 1998 Supplemental Statement of the Case, the 
veteran's gross monthly salary reported on the most recent 
May 1998 financial status report appears understated when 
compared with the annual income documented from 1997 on both 
his Federal tax return and on his form W-2.  Indeed, monthly 
gross salary reported therein of $3,320 is identical with the 
gross monthly salary reported for him on an earlier 
November 1996 financial status report.  No documentation has 
been submitted which shows or indicates that the veteran had 
less income in 1998 than he did in 1997.  Taking the 1997 
annual income of $43,460, as verified on both the Federal tax 
return and form W-2, monthly gross income therefrom would in 
fact be $3,622.  Applying all deductions from gross income 
and all expenses reported as deductible from net income, the 
veteran would have $414 left over each month which might be 
applied to the indebtedness at issue in this case.  

The most recent financial status report also continues to 
show a significant amount of consumer credit debt.  While not 
listed on the earlier November 1996 report, the May 1998 
report indicates the existence of an individual retirement 
account (IRA) valued at over $13,000.  The most recent report 
also indicates that since the prior report, the veteran had 
acquired a third vehicle valued at $2,500 and a camper and 
boat valued at $900.  Consumer credit debt from 1996 to 1998 
had increased by approximately $1,600.  

Law and Regulation:  The law and regulations authorize waiver 
of loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist:  (1) After default, 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Governments rights.  The 
decision reached should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
the fault of the debtor, (2) balancing of fault between the 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefit, 
(5) the unjust enrichment of the appellant, and (6) whether 
the appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

In evaluating whether equity and good conscience necessitates 
a favorable waiver, the Board must consider all of the 
specific enumerated elements which are relevant to the case.  
However, the issues of unjust enrichment and undue financial 
hardship are the most significant factors applicable to the 
case presently on appeal.

Analysis:  Initially, the Board finds that fault is not an 
issue in the present case.  While the veteran has expressed 
some amount of dissatisfaction with the compromise agreement 
reached in the sale of the subject home, there is no evidence 
or argument presented which in any way demonstrates fault on 
the part of VA in the loan guaranty indebtedness at issue.  
Similarly, there is no significant evidence of fault on the 
part of the veteran or his spouse.  On the contrary, the 
evidence on file shows that, through no fault of their own, 
employment income was reduced over time and the real estate 
market made it difficult or impossible for them to sell the 
subject home in an amount equal to or near the amount which 
remained due and owing on their mortgage note.  The evidence 
clearly shows that the veteran approached VA with his 
financial difficulties and sought advise and assistance.  The 
evidence also shows that the subject home was listed for sale 
with a realtor, that the veteran made significant efforts in 
improving the home in order to improve the chances of its 
sale and that when no other option seemed feasible, the 
veteran reached a compromise settlement with the lender and 
VA so that the home might be sold at the best available offer 
thereby avoiding the time and expense which might otherwise 
have occurred in a judicial foreclosure.  All of these 
actions on the part of the veteran and his spouse are to 
their credit as has previously been recognized by the RO in 
considering their current request for a waiver.  Similarly, 
there is no evidence or argument supporting a conclusion that 
recovery of overpayment would defeat the purpose of any 
existing VA benefit or demonstrating that the appellant 
changed positions to his detriment in reliance upon a grant 
of VA benefit.  

The RO carefully evaluated all of the evidence and argument 
submitted by the veteran and his spouse and concluded that 
requiring repayment of the entire amount of compromise 
settlement indebtedness of $16,000, would create undue 
financial hardship.  One half of that amount was waived 
accordingly.  The veteran and his spouse contend that 
requiring repayment of the other half would nonetheless 
continue to cause undue financial hardship.  The Board 
disagrees.  

While the veteran's spouse may be without employment at the 
present, it is documented that she had regular and part-time 
employment in the past.  There is no evidence or argument 
submitted indicating that she is unable to work.  
Additionally, the veteran is shown to have maintained steady 
employment for many years with gross earnings over the past 
several years in excess of $40,000.  The veteran and his 
spouse have maintained consumer credit debt over the last 
several years in amounts exceeding $15,000, and a debt to the 
Government should be accorded the same degree of fidelity and 
responsibility as any other debt.  

Importantly, without any documentary evidence verifying a 
significant drop in annual income, the veteran is shown to 
have a gross monthly salary of at least $3,600 which, after 
payment of all deductions and expenses currently reported, 
would leave a monthly amount remaining of $380 to $400 left 
over for payment of the compromised indebtedness at issue.  
Paid on installments for a period of up to 5 years, this 
income is more than adequate to allow repayment of the 
remaining $8,000 indebtedness, plus interest, without 
significantly compromising the veteran's ability to provide 
himself and his family with the basic necessities of life.  
Considering that one half of the indebtedness which the 
veteran previously agreed to pay has already been waived, 
requiring repayment of the remaining $8,000 indebtedness is 
considered to be a fair and reasonable disposition under all 
the circumstances in this case.  Any additional waiver would 
unjustly enrich the veteran to the Government's detriment.

For these reasons and bases, it is the decision of the Board 
that, in accordance with the principles of equity and good 
conscience, considering all of the relevant factors specified 
in accordance with 38 C.F.R. § 1.965(a), it would not be 
unfair to recover the remaining loan guaranty indebtedness 
with interest.  A partial waiver of indebtedness has been 
allowed on the basis of financial hardship and in recognition 
of the veteran's good faith efforts in disposing of the 
subject home in a compromise agreement with full cooperation 
with VA and the lender.  Recovery of the remaining 
indebtedness would not be in violation of the principles of 
equity and good conscience as provided by law and regulation.  


ORDER

Waiver of recovery of the remaining loan guaranty 
indebtedness of $8,000, with interest, is denied.  


		
	GARY L. GICK, 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

